Citation Nr: 1112319	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-09 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic arthritic changes of the cervical spine, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 percent for myofascial pain syndrome of the thoracolumbar spine with degenerative disease.

3.  Entitlement to an increased rating for anxiety disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty for more than one year, including the period from August 1968 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated May 2006, the RO confirmed and continued the 30 percent evaluation in effect for the Veteran's cervical spine disability.  In addition, the RO assigned a 10 percent evaluation for anxiety disorder.  A July 2006, rating decision granted service connection for myofascial pain syndrome of the thoracolumbar spine with degenerative disease, and assigned a 20 percent evaluation.  The Veteran disagrees with the rating assigned for each of his service-connected disabilities.  

In a statement received in August 2006, it appears the Veteran is seeking to raise a claim of error in a VA determination.  However, that matter is not properly before the Board at this time.

A statement of the case addressing the Veteran's claim for a total rating based on individual unemployability due to service-connected disability was issued in January 2010.  Since a substantive appeal has not been filed, this decision is limited to the issues set forth on the preceding page.

The Board notes that in his substantive appeal received in March 2007, the Veteran indicated he wanted to testify at a hearing before a Veterans Law Judge at the RO.  A hearing was scheduled for May 2009.  In an April 2007 letter, the Veteran related he needed certain accommodations due to his disabilities.  A hearing at the Board was subsequently rescheduled for January 2011.  In December 2010, a representative of the Board contacted the Veteran to determine what the Board could do to accommodate him.  The Veteran asserted that he was unable to travel, sit or stand for long periods of time, and requested a gurney.  The Veteran was informed that this request could not be honored, and apparently decided that an informal hearing presentation from his representative would be sufficient.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  The presentation by the representative is on file.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is manifested by limitation of motion without evidence of ankylosis.  He does not have incapacitating episodes due to his cervical spine disability.

2.  Myofascial pain syndrome of the thoracolumbar spine is manifested by limitation of motion and pain, but there is no evidence of ankylosis.

3.  The Veteran's anxiety disorder is manifested by anxiety, with no evidence of panic attacks or loss of memory.  It is not productive of more than mild impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for post-traumatic arthritic changes, C3-4, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5242 (2010).

2.  The criteria for an initial evaluation in excess of 20 percent for myofascial pain syndrome of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5021, 5242 (2010).

3.  The criteria for an evaluation in excess of 10 percent for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in September 2005, and May 2006, letters, issued prior to the rating decision on appeal, the VA provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The September 2005, letter, as well as a November 2005, letter provided the requisite information pertaining to a claim for an increased rating.  In addition, the May 2006, letter and a February 2007, letter advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the claim for an increased rating for myofascial pain syndrome of the thoracolumbar spine arises from the initial award of service connection for this disability.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include VA medical records, and VA examination reports.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).


	I.  Musculoskeletal disability 

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Myositis will be rated on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5021.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 10 percent rating is also for assignment where there is evidence of arthritis with noncompensable limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

A 60 percent evaluation may be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at leasdt 2 weeks but less than 4 weeks during the past 12 months, a 20 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

A.  Cervical spine 

Under the General Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire cervical spine warrants a 40 percent evaluation.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation.  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the cervical spine is from 0 to 45 degrees; extension is from 0 to 45 degrees; left and right lateral flexion are from 0 to 45 degrees; and left and right lateral rotation are from 0 to 80 degrees.  See Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined range of motion range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).

The evidence supporting the Veteran's claim includes his statements and some of the medical findings.  On the VA orthopedic examination in February 2006, the Veteran reported neck pain and spasms.  He asserted he had some subjective weakness and numbness in his hands.  He claimed he had incapacitating episodes monthly, and each lasted several days.  An examination demonstrated questionable pinprick over the right thumb.  Limitation of motion of the cervical spine was present.  

The Veteran reported for a VA examination in May 2007, but it was not completed.  The examiner indicated the Veteran would not participate in the physical examination since he said he would suffer for months if he completed the range of motion study.  The Veteran indicated that he was a doctor and knew the problems he would have.  The Board notes no clinical findings are recorded.  The Veteran has disputed the examiner's characterization of the examination.  In any event, the Veteran reported constant cervical spine pain with radiation to both arms.  It was indicated he had flare-ups three times a week. 

On the most recent VA examination of the spine, conducted in June 2009, the Veteran asserted his neck was always in pain and spasm.  He stated he used deep tissue massage and chiropractic treatment.  He stated he had severe flare-ups every two to three weeks, lasting from three to seven days.  He also alleged he had six incapacitating episodes in the previous 12 months, averaging one week in length.  He added bed rest is required during flares.  An examination demonstrated guarding and tenderness and pain.  It was reported there was pain on motion, as well as objective evidence of pain following repetitive motion.  Reflexes were hypoactive in the biceps, triceps and brachioradialis.  The diagnoses were degenerative joint disease of the cervical spine and neck strain.  

The evidence against the Veteran's claim includes the findings on the VA examinations.  The Board concedes the February 2006 VA examination demonstrated the Veteran has limitation of motion of the cervical spine.  Forward flexion of the cervical spine was to 20 degrees; extension was to 20 degrees; lateral bending was to 20 degrees on the left and to 40 degrees on the right; and rotation was to 40 degrees on the left and to 60 degrees on the right.  The examiner noted there was no increased pain or decreased range of motion on repetitive use.  A motor examination of the upper extremities was 5/5.  

The June 2009 VA examination again revealed the Veteran had limitation of motion of the cervical spine.  The Board notes forward flexion and extension were to 20 degrees; lateral flexion was to 20 degrees, bilaterally; and rotation was to 30 degrees, bilaterally.  Motor and sensory examinations were essentially normal.  

The Veteran's cervical spine disability is currently evaluated as 30 percent disabling.  The range of motion he has demonstrated does not support more than that rating.  A higher rating requires unfavorable ankylosis of the entire cervical spine.  Clearly, that has not been shown.  

The Board concedes the Veteran has limitation of motion of the cervical spine.  In order to warrant a higher rating, the record must demonstrate ankylosis is present.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's [Illustrated Medical Dictionary], at 86 [(27th ed. 1988]).  Coyalong v. West, 12 Vet. App. 524, 528 (1999).  The medical records clearly demonstrate that while the Veteran's motion is limited in his cervical spine, some range of motion is present.  Thus, it cannot be concluded that the Veteran has ankylosis of the cervical spine.  Since the Veteran is already receiving the maximum disability rating available for arthritis of the cervical spine based on limited motion, it is not necessary for this period to consider the functional loss due to pain and weakness on motion.  Johnson v. Brown, 10 Vet. App. 80 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his cervical spine disability.  In sum, the findings required for a 30 percent evaluation have not been shown.  While he has reported incapacitating episodes, there is no evidence that any of these are prescribed by a physician.

Finally, while the appellant has complained of some episodes of radiation into the upper extremities, the objective evidence shows residual reflexes and good motor strength.  There are no findings which warrant a separate compensable rating for neurological symptoms where there are insufficient objective findings.

B.  Myofascial pain syndrome of the thoracolumbar spine 

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine.  

Several "Notes" to the new criteria provide additional guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

The Board acknowledges that the VA examinations in February 2006 and June 2009 confirm the Veteran has limitation of motion of the lumbar spine.  The earlier examination also revealed he had significant spasms of the thoracolumbar spine.  Knee jerk was 1/4.  Forward flexion was to 45 degrees, and the combined range of motion was 185 degrees.  The June 2009 VA examination revealed forward flexion was to 60 degrees, and the combined range of motion was to 180 degrees.  These findings are consistent with the 20 percent evaluation currently assigned.  There is no basis for a higher rating, even considering any complaints of pain.  See Deluca, 8 Vet. App. 202.

On examination in 2009, there was no numbness, bladder or bowl impairment, or leg or foot weakness identified.  There was limitation of motion but no spasm identified.  There was no abnormal curvature of the spine and no lumbar flattening.  The gait was described as normal.  There was guarding but no atrophy.  Good muscle strength was noted through the lower extremities.  

The evidence supporting the Veteran's claim consists of his statements regarding the severity of his myofascial pain syndrome of the thoracolumbar spine.  In contrast, the Board concludes the medical findings on examination are of greater probative value, and there is no basis for a higher rating.  

It is noted that there is good muscle strength in the lower extremities, and his gait was described as normal.  There has been no showing of physician prescribed incapacitation, and there are no significant findings of radiculopathy which would warrant a compensable rating.

	II.  Anxiety disorder 

Pursuant to 38 C.F.R. § 4.130, the Veteran's anxiety disorder is evaluated under Diagnostic Code 9400, which provides that a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent evidence is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 10 percent evaluation is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9400.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.

The record reflects the Veteran has been afforded three VA psychiatric examinations during this claim.  In sum, the findings on the examinations do not support a higher rating.

When examined by the VA in February 2006, the Veteran related he did not sleep well and was worried about not being able to pay his bills.  It was noted he had not sought psychiatric treatment in the previous 35 years.  He denied any depressive symptoms other than being very stressed about money.  He said his anxiety was also related to pain.  The examiner indicated the Veteran's anxiety seemed to have a mild effect on his social and occupational functioning.  The Veteran endorsed feeling restless, and that he had difficulty sleeping and concentrating.  

On mental status evaluation, the Veteran was alert and oriented times four.  He was well dressed and groomed.  There was normal rate, tone and volume to his speech.  His mood was angry, and his affect noncongruent.  His thought processes were linear, logical and goal directed.  There was no looseness of associations or flight of ideas.  He denied suicidal or homicidal ideation and audio, visual and tactile hallucinations.  No delusions were expressed, and his memory was intact.  His insight and judgment were fair.  The diagnosis was generalized anxiety disorder.  The examiner assigned a Global Assessment of Functioning score of 69.  She commented there had been some increase in the severity of the Veteran's anxiety symptoms over the past few years due to financial problems and back pain.  She opined his anxiety symptoms seemed to be causing mild social and occupations dysfunction.

The Veteran was again afforded a VA psychiatric examination in May 2007.  He reported he had psychiatric symptoms on a daily basis.  It was stated he had a moderate social impairment, and that he only had a relationship with his wife, but not with his daughter from a previous marriage.  On mental status evaluation, there was no impairment of thought process or communication.  He denied suicidal or homicidal ideation.  He was able to maintain minimal personal hygiene and was oriented to person, place and time.  There was no memory impairment.  He had no obsessive or ritualistic behavior.  He described having a sleep impairment.  No panic attacks were reported.  The examiner noted the Veteran had problems with anger, but stated this was more related to his personality style.  She also indicated he might have impaired impulse control.  The diagnoses were parent-child relational problem and cluster B personality traits.  The Global Assessment of Functioning score was 70.  The examiner commented there was no evidence of anxiety in the Veteran, only anger which was more related to his personality style and sense of entitlement than to any medical condition.  She added the Veteran's primary psychiatric problem was his personality disorder in that he had difficulty with his perception of things based upon feeling entitled.  He exhibited some histrionic behavior, and the examiner noted that while he could walk, the Veteran required a stretcher to wait for his appointments.  

On VA psychiatric examination in June 2009, it was reported the Veteran was not being treated for a psychiatric disability.  The Veteran described having friends around the country, but his socializing was limited by his mobility.  He reported he had mild anxiety which caused some restlessness and irritability at times.  He also said he had mild depression that could last for a few hours or a day.  He described having a depressed mood and occasional hopelessness.  On mental status evaluation, the Veteran was neatly groomed and appropriately dressed.  He was cooperative and attentive.  His mood was agitated and his affect constricted.  He was oriented to time, place and person.  Thought process and content were unremarkable.  He had no delusions.  The Veteran reported having frequent awakenings due to pain.  He had no hallucinations or inappropriate behavior.  He denied panic attacks and suicidal or homicidal ideation.  His impulse control was good.  The Veteran was able to maintain minimum personal hygiene.  His memory was normal.  The diagnosis was anxiety, not otherwise specified.  The Global Assessment of Functioning score was 75.  The examiner commented the Veteran appeared to be in pain, but he had a positive attitude and good coping skills.  She added his mild symptoms of depression and anxiety did not appear to interfere with his social or occupational functioning.  He could become irritable when frustrated when his pain was exacerbated.  

The evidence summarized above fails to establish that a higher rating is warranted for the Veteran's service-connected psychiatric disability.  In this regard, the three VA psychiatric examinations demonstrate his symptoms are no more than mild.  There is no evidence of panic attacks, memory loss or suspiciousness.  While the Board acknowledges the Veteran was reported to be angry and argumentative on the May 2007 VA examination, such behavior was attributed to his nonservice-connected personality disorder.  There is no indication in the record that the Veteran has received any treatment for his anxiety disorder.  As noted above, the Global Assessment of Functioning scores on the VA examinations were 69, 70 and 75, suggestive of no more than mild impairment.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his anxiety disorder.  In sum, the findings required for a 30 percent evaluation have not been shown.

	III.  Other considerations

With respect to the claims for higher ratings for post-traumatic arthritis of the cervical spine and myofascial pain syndrome of the thoracolumbar spine, the Board notes that the Veteran has asserted he experiences incapacitating episodes.  The Board points out that under the formula for rating intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  As noted, there is no indication in the record that any alleged incapacitating episodes of the cervical or thoracolumbar spine have resulted in bed rest as prescribed by a physician.  In December 2008, the Veteran provided a list of facilities where he had been treated for his spine disabilities.  No treatment for any disability, including his cervical spine, was indicated after 2005.  Thus, the Board finds the Veteran's statement at the June 2009 VA examination referring to chiropractic care as lacking credibility.  There is no basis, therefore, for a higher rating based on incapacitating episodes.  

The Board has also considered whether the Veteran's service-connected disabilities, present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An increased rating for post-traumatic arthritic changes of C3-4, myofascial pain syndrome of the thoracolumbar spine, or for anxiety disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


